341 S.W.3d 915 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Curtis L. SMITH, Defendant/Appellant.
No. ED 95088.
Missouri Court of Appeals, Eastern District, Division Two.
June 7, 2011.
Timothy A. Blackwell, Jefferson City, MO, For Plaintiff/Respondent.
Danelle C. Duffy, University City, MO, For Defendant/Appellant.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Curtis L. Smith (hereinafter, "Defendant") appeals from the judgment entered after a jury verdict finding him guilty of two counts of statutory rape in the first degree Section 566.032 RSMo (2000), three counts of statutory sodomy in the first degree, Section 566.062 RSMo (2000), and one count of child molestation, Section 566.067 RSMo (2000). The trial court sentenced *916 Defendant to thirty years' imprisonment on each count of statutory rape. On the three counts of statutory sodomy, he was sentenced to terms of twenty-five, twenty, and twenty years' imprisonment. On the count of child molestation, he was sentenced to fifteen years' imprisonment. Each term of imprisonment is to be served consecutively for a total term of one hundred forty years' imprisonment. Defendant raises three points on appeal, claiming the trial court erred in excluding testimony which would have been admitted for impeachment purposes.
We have reviewed the briefs of the parties and the record on appeal and find Defendant's allegations of error to be without merit. We find no error of law. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).